DETAILED ACTION
Application 17/169884, “SOLID OXIDE FUEL CELL CATHODE MATERIALS”, is was filed with the USPTO on 2/8/21 and claims priority from a provisional application filed on 2/11/20. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 3/22/21.  

Claim Objections
Claim 3 recites AgxP1-xCoO3, which appears to be a typographical error intended to refer to AgxPr1-xCoO3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Base claim 5 is drawn to a composite cathode, while dependent claims 7 and 8 add limitations characterizing a solid oxide fuel cell in which the composite cathode may be employed.  The new limitations do not further limit the composite cathode to which the base claim is drawn.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over Shao (CN 101359739; citations taken from attached Google translation).
Regarding claim 1, Shao teaches a cathode in a solid oxide fuel cell (see title) comprising AgPrCoO3 (see paragraphs T010-T016, wherein MxA1-xM’yB1-yO3-δ with M=Ag, 0≤x≤0.2, A=Pr, M’=Pt, y=0 and δ=0 yields the claimed composition).  
Claim 1 further requires that the operating temperature range of the cathode is from about 400 °C to about 850 °C; however, this recitation describes a preferred manner of using the cathode, or more specifically a manner of operating an SOFC comprising the cathode, not a new structural feature of the cathode.  As described in MPEP 2114 II, a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  In this case, no specific structure is associated with the recitation of operating temperature; therefore, the limitation is non-limiting to the claimed cathode.  
For completeness of record, it is noted that Shao teaches that a desirable SOFC operating temperature is below 800 °C (paragraph T007); therefore, claimed operating temperature represents the normal use of a desirable SOFC.

Claim 1 is rejected under 35 USC 102 or 103 because the disclosure appears to teach the claimed invention with sufficient specificity to anticipate the claim, but since range of species and values are relied on, it is noted that even if sufficient specificity to anticipate the claim is not present, the claims are obvious over the range of embodiments taught by Shao.  The claims are found to be obvious because the arrival at the claimed invention merely requires selection of Ag, Pr, Co as the constituents, setting y to 0 which is suggested by Shao’s teaching that x and y shouldn’t both be equal to zero, and any non-zero value of x within the disclosed range is suitable for claim 1.  Additionally, Shao does not expressly teach that this particular material is used at 400 to 850 °C; however, such use is obvious because use at higher temperatures leads to the problems mentioned in Shao paragraph T007, and it would have been obvious to the skilled artisan to configure the fuel cell to operate at a lower temperature such as below 800 °C.

Regarding claim 2, Shao remains as applied to claim 1.  Claim 2 further requires that the AgPrCoO3 material is made by doping; however, the patentability of a product does not depend on its method of production, but is instead only limited by positively recited structural requirements and any additional structure implied by any recited process steps.  In this case, “made from Ag doping AgPrCoO3 does not necessarily impart any additional structure beyond that taught by Shao, and claim 2 is unpatentable over Shao. 

Regarding claim 3, Shao remains as applied to claim 1.  Shao further teaches that x preferably ranges from 0≤x≤0.2 (paragraph T016), which does not significantly differ from the claimed range of about 0.05 to about 0.15.  MPEP 2131.03 II teaches that a claim may be rejected under 35 USC 102 and 103 if it is unclear if the reference teaches the claimed range with "sufficient specificity” to anticipate the claim.  In this case, since the ranges do not significantly differ an anticipation rejection is presented in addition to an obviousness rejection which is supported because the claimed range substantially overlaps the range of the prior art (MPEP 2144.05 on obviousness of overlapping ranges).

Regarding claim 4, Shao remains as applied to claim 1.  Shao further teaches Sr as an alternative A component to Sr (paragraph T012); therefore, the exclusion of Sr is anticipated or at least obvious.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shao (CN 101359739), Hwang (US 2014/0051006) and Yamanis (US 2013/0108943).
Regarding claim 5-6, Shao teaches a cathode in a solid oxide fuel cell (see title) comprising AgPrCoO3 (see paragraphs T010-T016, wherein MxA1-xM’yB1-yO3-δ with M=Ag, 0≤x≤0.2, A=Pr, M’=Pt, y=0 and δ=0 yields the claimed composition).  
Claim 5 further requires that the operating temperature range of the cathode is from about 400 °C to about 850 °C; however, this recitation describes a preferred manner of using the cathode, or more specifically a manner of operating an SOFC comprising the cathode, not a new structural feature of the cathode.  As described in MPEP 2114 II, a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  In this case, no specific structure is associated with the recitation of operating temperature; therefore, the limitation is non-limiting to the claimed cathode.  
For completeness of record, it is noted that Shao teaches that a desirable SOFC operating temperature is below 800 °C (paragraph T007); therefore, claimed operating temperature represents the normal use of a desirable SOFC.

Claim 5 is found to be obvious because the arrival at the claimed invention merely requires selection of Ag, Pr, Co as the constituents, setting y to 0 which is suggested by Shao’s teaching that x and y shouldn’t both be equal to zero, and any non-zero value of x within the disclosed range is suitable for claim 1.  Additionally, Shao does not expressly teach that this particular material is used at 400 to 850 °C; however, such use is obvious because use at higher temperatures leads to the problems mentioned in Shao paragraph T007, and it would have been obvious to the skilled artisan to configure the fuel cell to operate at a lower temperature such as below 800 °C.

Shao does not appear to teach that in addition to the perovskite AgPrCoO3, the composite cathode includes Gd0.1Ce0.9O2.  
In the fuel cell art, Hwang teaches that a cathode layer may be provide as a mixture of electron-oxygen ion mixed conducting particles and oxygen ion conducting nano particles so as to have better electrochemical activity and electrical conductivity, and to enhance the conduction network of the cathode (paragraph [0036, 0035]).  Hwang further teaches various perovskites such as LSCF for the mixed conducting material and GDC as the oxygen ion conducting material (paragraph [0036]).  Hwang further teaches these materials mixed in a 50:50 ratio (paragraph [0036]).
In the fuel cell art, Yamanis teaches Gd0.1Ce0.9O2. as a suitable embodiment of GDC for with similar behavior expected for similar forms of GDC (paragraph [0037]; Yamanis claim 11).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Shao by mixing the AgPrCoO3 perovskite cathode material with a GDC such as Gd0.1Ce0.9O2, for example at a 50:50 ratio, for the benefit of improving electrochemical activity, electrical conductivity, and/or to enhance the conduction network of the cathode material as taught by Hwang and Yamanis.


Regarding claims 7 and 8, Shao remains as applied to claim 5.  Claims 7 and 8 are obvious over the cited art as applied to claim 5 because claims 7 and 8 add features of the SOFC in which the  composite cathode is intended to be employed, but do not further limit the composite cathode.  

Regarding claim 9, Shao remains as applied to claim 5.  Shao further teaches Sr as an alternative A component to Sr (paragraph T012); therefore, the exclusion of Sr is anticipated or at least obvious.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Ueda (US 2014/0017587) -teaches an SOFC (see title) including a cathode comprising PrCoO3 (paragraph [0079]).  
Li (CN 101179128) -teaches that it is conventional to dope perovskite oxides with precious metals such as platinum, palladium or silver for the benefit of improving properties such as catalytic activity, lower temperature performance, oxygen adsorption.
Shin (KR 2016-0054897) -teaches that conventionally known cathode materials include perovskites doped with silver (see Description).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723